Citation Nr: 0417542	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for duodenal ulcer 
with pylorospasm and irritable bowel syndrome, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  He was a prisoner of war of the German government from 
December 1944 to April 1945.  The veteran received a Combat 
Infantryman Badge, an American Theater Service Ribbon, and 
the World War 2 Victory Medal.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, continued 
the 30 percent evaluation for anxiety disorder and the 
30 percent evaluation for duodenal ulcer with pylorospasm and 
irritable bowel syndrome and denied a total rating for 
compensation based upon individual unemployability.

In December 2002,  the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.



REMAND

The Board regrets that a remand is necessary in this case.  
Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added); see also 38 C.F.R. 
§ 3.159(b) (2003) (adding an additional duty on VA to request 
"that the claimant provide any evidence in the claimant's 
possession that pertains to the claim").

In this case, following the veteran's claim for a total 
rating for compensation based upon individual 
unemployability, submitted in February 2002, the VCAA letter 
issued to the veteran in April 2002 provided him with the 
evidence necessary to substantiate a claim for a total rating 
for compensation based upon individual unemployability.  
However, the letter is silent as to informing the veteran of 
which portion of that information and evidence was to be 
provided by the claimant and which portion the Secretary 
would attempt to obtain on behalf of the claimant in 
connection with his claim.  Additionally, the veteran has 
also not been provided with a letter informing him of the 
evidence necessary to substantiate his claims for increased 
evaluations for anxiety disorder and duodenal ulcer with 
pylorospasm and irritable bowel syndrome.

Thus, the veteran must be provided with a letter addressing 
the evidence necessary to substantiate his claims for 
entitlement to (1) a total rating for compensation based upon 
individual unemployability; (2) an increased evaluation for 
anxiety disorder; and (3) an increased evaluation for 
duodenal ulcer with pylorospasm and irritable bowel syndrome, 
and which information and evidence he was to provide to VA 
and which information and evidence VA would attempt to obtain 
on his behalf in connection with this claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
the veteran must also be requested to provide any evidence in 
his possession that pertains to the claims.  

Additionally, at the December 2003 hearing, the veteran 
stated he had been treated in approximately November 2003 at 
the VA Medical Center in Columbia, South Carolina, for his 
gastrointestinal symptoms.  See transcript (tr.) at page 8.  
These records must be obtained.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is held to have constructive 
notice of documents generated by VA, even if the documents 
have not been made part of the record in a claim for 
benefits).  The veteran also indicated he saw a private 
physician for this disability approximately twice a year.  
See tr. at page 8.  The veteran should be asked to provide VA 
with permission to obtain these records.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims for entitlement 
to an evaluation in excess of 30 percent 
for anxiety disorder; entitlement to an 
evaluation in excess of 30 percent for 
duodenal ulcer with pylorospasm and 
irritable bowel syndrome; and entitlement 
to a total rating for compensation based 
upon individual unemployability and 
informing him of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claims.  

2.  Obtain the VA treatment records from 
the facility in Columbia, South Carolina, 
dated from January 2001 to the present.  
If the veteran provides permission to 
obtain the private medical records, those 
records should also be secured and 
associated with the claims file.  

3.  Readjudicate the claims for 
entitlement to increased evaluations for 
anxiety disorder and duodenal ulcer with 
pylorospasm and irritable bowel syndrome 
and a total rating for compensation based 
upon individual unemployability.  The 
veteran and his representative should 
then be furnished with a supplemental 
statement of the case; they should be 
provided an opportunity to respond 
thereto.    

The Board is obligated by law to ensure that its directives, 
as well as those of the United States Court of Appeals for 
Veterans Claims (Court), are fully completed.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



__________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


